Citation Nr: 1753037	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hiatal hernia, to include as due to exposure to environmental hazards in the Southwest Asia theatre of operations.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to environmental hazards in the Southwest Asia theatre of operations or as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Air Force from March 1981 to March 2001, to include service in the Southwest Asia theatre of operations.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June and October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2017, the Board reopened the issue of entitlement to service connection for GERD.  The Board then remanded the issues of entitlement to service connection for a hiatal hernia and GERD for medical opinions and, if necessary, new VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is again necessary to adjudicate the remaining issues on appeal.  In June 2017, the Board ordered medical opinions to resolve inconsistencies and deficiencies in the medical evidence of record.  The Board further stated that, if the examiner deemed necessary, new examinations could be ordered for each condition. 

In July 2017, the RO requested new medical opinions and, if necessary, new examinations for the conditions on appeal.  Shortly thereafter, the contractor cancelled the request and returned it to the RO as the Veteran was unable to schedule an appointment within the given timeframe due to being out of town.  The contractor asked for the request to be resubmitted once the Veteran was available.  The RO did not reach out to the Veteran to obtain availability, nor did they attempt to reschedule the examinations.  The Veteran had good cause to decline to schedule an examination as he was out of town in the window of availability provided.  

The June 2017 remand specifically requested that a medical opinion be provided with respect to each issue on appeal, or, if necessary, an examination be conducted for each condition.  The remand also ordered the RO to obtain updated VA treatment records and associate them with the file.  It does not appear that either of these directions was accomplished.  Accordingly, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).

On remand, the VA examiner should consider the Veteran's attorney's October 2017 assertions that GERD is secondary to the Veteran's service-connected PTSD and migraines, or as due to the medications taken for these conditions: Imitrex, Ambien, and Valium.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that are not already associated with the claims file.  If identified records are not ultimately obtained, the Veteran should be notified.  

2.  Then, send the claims file to an appropriate VA clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's hiatal hernia and GERD.  An examination of the Veteran is only necessary if deemed so by the clinician.  

Although an independent review of the claims file is required, the Board calls the clinician's attention to the following:  

a. The Veteran's July 2016 and September 2006 statements. 
b. The contentions and documents cited by the Veteran's attorney in the November 2014 Notice of Disagreement and October 2017 statement.  

The clinician must provide opinions as to the following: 

a.  Whether it is at least as likely as not (i.e. a 50 percent probability) that the Veteran's GERD began during active service, is related to an incident of service, to include as due to exposure to environmental hazards during service in Southwest Asia.

b.  Whether it is at least at likely as not that the Veteran's GERD was proximately due to or the result of his service-connected disabilities, to include PTSD and migraines, including the medications he takes for these disabilities, including Imitrex, Ambien, and valium.  

c. Whether it is at least as likely as not that the Veteran's GERD was aggravated beyond its natural progression by his service-connected disabilities, to include PTSD and migraines, including the medications he takes for these disabilities, including Imitrex, Ambien, and valium.  

d.  Whether it is at least as likely as not that the Veteran's hiatal hernia began during active service, is related to an incident of service, to include as due to exposure to environmental hazards during service in Southwest Asia.  

e.  Whether it is at least at likely as not that the Veteran's hiatal hernia was proximately due to or the result of his service-connected disabilities, to include PTSD and migraines, and including the medications he takes for these disabilities, including Imitrex, Ambien, and valium.

f.  Whether it is at least as likely as not that the Veteran's hiatal hernia was aggravated beyond its natural progression by his service-connected disabilities to include PTSD and migraines, including the medications he takes for these disabilities, including Imitrex, Ambien, and valium.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




